Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Clarence Small appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of Appellees in Small’s 42 U.S.C. § 1983 (2012) action, On appeal, we confine our review to the issues raised in Small’s informal brief. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014). Although we conclude that Small’s objections to the magistrate judge’s report were sufficient to preserve appellate review, see Martin v. Duffy, 858 F.3d 239, 245-46 (4th Cir. 2017), we have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Small v. Eagleton, No. 2:16-cv-02553-HMH, 2017 WL 2362385 (D.S.C. May 31, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before ’ this court and argument would not aid the decisional process. AFFIRMED